No. 99-10783
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-10783
                           Summary Calendar


                        RAYMOND PETER GODAIRE,

                                                  Plaintiff-Appellant,
                                VERSUS

                       CPL LEWIS, ETC.; ET AL.,

                                                          Defendants,

                  ERIC TRAINER, Correctional Services
                   Corporation, also known as Esmor,

                                                  Defendant-Appellee.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 4:98-CV-205-A
                         --------------------
                            March 15, 2000

Before JOLLY, DAVIS, and DENNIS, Circuit Judges.

PER CURIAM:*

         Raymond Peter Godaire (TDCJ # 356742) appeals the district

court’s dismissal of his civil rights complaint pursuant to 28

U.S.C. § 1915A(b)(1).    He argues that Trainer’s “actions and lack

of actions” were the proximate cause of the destruction of his

legal materials, and thus Trainer was responsible for violating his



constitutional right of access to the courts.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 99-10783
                                        -2-

     Prisoner complaints may be dismissed under § 1915A(b)(1) if

they are “frivolous, malicious, or fail[] to state a claim upon

which relief may be granted[.]”            See § 1915A(b)(1); Ruiz v. United

States, 160 F.3d 273, 274 (5th Cir. 1998).                Section 1915A applies

regardless of whether the plaintiff has paid a filing fee or is

proceeding IFP, and does not distinguish between a dismissal as

frivolous and a dismissal for failure to state a claim.                 Ruiz, 160

F.3d at 274.      A dismissal under § 1915A is reviewed de novo.              Id.

at 275.

         Under his own allegations, Godaire has not shown a causal

connection between Trainer’s actions and the alleged denial of his

right of access to the courts.         See Johnson v. Rodriquez, 110 F.3d

299, 310 (5th Cir. 1997); Lozano v. Smith, 718 F.2d 756, 768 (5th

Cir. 1983).       Accordingly, the judgment of the district court is

AFFIRMED.

     Godaire has accumulated three “strikes” under 28 U.S.C.

§ 1915(g).        The affirmance of a district court’s dismissal as

frivolous    in    the   instant    case    counts   as    a   single   “strike.”

Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).                   Godaire

accrued another strike when this court affirmed the district

court’s dismissal as frivolous of his civil rights complaint in

Godaire v. Lomo, No. G-96-CV-475.            See Adepegba, 103 F.3d at 387;

Godaire v. Lomo, No. 99-40322 (5th Cir. Dec. 15, 1999).                 He accrued

an additional strike when this court dismissed his appeal as

frivolous in Godaire v. Ulrich, No. 1:93-CV-658. See Adepegba, 103

F.3d at 388; Godaire v. Ulrich, No. 94-40686 (5th Cir. Sept. 30,

1994).    Godaire is BARRED from proceeding in forma pauperis in any
                          No. 99-10783
                               -3-

civil action or appeal while he is incarcerated unless he is under

imminent danger of serious physical injury.   See § 1915(g).

     AFFIRMED; BAR IMPOSED.